ROBERT L. BLAND, Judge.
The record of the claim involved in this case was prepared by the state road commission and filed with the clerk August 6, 1944. The claim is in the sum of $147.50. Its payment is recommended by a district engineer and also a maintenance engineer. The state road commissioner concurs in the claim. An assistant attorney general approves it as one which the state should pay.
On August 10. 1944 claimant was riding a horse which broke through the wooden floor of Meighn Bridge on Fish creek, secondary road no. 4, in Marshall county, West Virginia. Claimant was thrown in such manner that he landed on the tip of his left shoulder. He was hospitalized and on account of his accident lost much time from his regular employment. Respondent admits that the bridge had been unsafe for public travel thereon.
In view of the showing made by the record of the case an award is made in favor of claimant Elmer Crow for one hundred forty-seven dollars and fifty cents ($147.50).